DETAILED CORRESPONDENCE

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3/29/2021 has been entered.
 
Drawings
The drawings are objected to because the centroid S is shown in two dimensions, vertical and horizontal, in figure 7.  However, it is unclear where the centroid is for each lining element in the planes such as shown in figures 4 and 5; since the lining elements are of different shapes in these figures.  Furthermore, which shape of the lining elements comprises the centroid as shown in figure 7?  Since the centroid is a center of mass, each shaped lining element must comprise a different centroid.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 7-9, 11,13, 14 and 16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claims 1 and 13, portion “wherein each carrier plate has fingers which extend away from a bearing element in which the cutouts for receiving lining element bearing elements of the respective lining elements are provided, and” should be -- wherein each carrier plate has fingers which extend away from the bearing element in which the cutouts for receiving lining element bearing elements of the respective lining elements are provided, and --.
In claim 13, claim 13 claims a centroid, it is unclear where this centroid is.  Please see the drawing objection above.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 12 and 15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Li et al. (CN 201836269).
Re: claim 12, Li shows an arrangement of a brake lining for a partially lined disk brake of a rail vehicle on a lining holder of a brake disk arrangement of a rail vehicle, as in the present invention, wherein the brake lining includes:
a lining carrier 1; 
a plurality of lining elements 3 which are mounted on the lining carrier via at least one carrier plate 2, 

The arrangement to produce the surface pressure as claimed is considered to be a result of a certain physical structures of the brake lining.  In reviewing the specification, it is understood that this surface pressure can be achieved when larger friction faces are being arranged closer to the outside while the small friction faces are being arranged on the inside, paragraphs [0035-0038] of Applicant’s published application 2018/0017123 A1.  It is further understood that the result of having the pressure being less on the outside than inside is because there are more surfaces, larger total surface, for the braking force to be spread out on the outside than inside.  Looking at the upper half of Li’s figure 1, one can see that the outside row comprises of 4 lining elements while the inside row comprises 2 lining elements.  It is concluded that the surface pressure would be less on the outside than inside since the total surface of the lining elements on the outside is twice the total surface of the lining elements on the inside.  As a matter of physics, Li’s brake lining would have produced the same result as the result being claimed.
wherein the at least one carrier plate 2 comprises a plurality of carrier plates, and each carrier plate comprises a respective plurality of lining elements 3-1 mounted spherically to each carrier plate,
wherein each of the respective lining elements on each carrier plate has a spherically curved face, as shown in figures 4-9, which transmit the brake application force to each lining element during a braking operation,

wherein each of the carrier plates has a bearing element 2-4 for spherical mounting on the lining carrier, and each of the carrier plates has cutouts 2-2 which are spaced apart from the bearing element,
wherein each of the three lining elements has a lining element bearing element 3-4, and each lining element bearing element is received in the cutouts, and
wherein one of the cutouts is spaced radially further apart from the bearing element than the other cutouts, as marked below.
Re: claim 15, Li shows a plurality of friction linings, wherein each respective friction lining is coupled to the each respective lining element on each carrier plate, see figures 2 and 8.



    PNG
    media_image1.png
    1059
    792
    media_image1.png
    Greyscale


Allowable Subject Matter
Claims 1, 7-9, 11 and 14 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
Claims 13 and 16 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, and the drawing objection, set forth in this Office action.

Response to Arguments
Applicant's arguments filed on 3/29/21 have been fully considered.  
Applicant’s arguments and amendments about the detailed structures of the carrier plate, the fingers and the cam have overcome the prior art of record, as indicated above.
Applicant argued that Li does not show the positions of the cutouts with respect to the bearing element.  As shown in the marked up figure above, Li shows the positions of the cutouts with respect to the bearing element, as claimed.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Xuan Lan Nguyen whose telephone number is (571)272-7121.  The examiner can normally be reached on Monday-Friday 8am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Siconolfi can be reached on 571-272-7124.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
						/Xuan Lan Nguyen/                                                                 Primary Examiner, Art Unit 3657